



EXHIBIT 10.1




THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN
(Amended and Restated Effective as of April 18, 2017)


1.
PURPOSE. The purpose of The Sherwin-Williams Company 2005 Director Deferred Fee
Plan (the "Plan") is to provide non-employee Directors of the Company with the
opportunity to defer taxation of all or a portion of such Director's Board
Retainer and/or Meeting Fees and to help build loyalty to the Company through
increased opportunity to invest in Company Common Stock. The terms of this Plan,
amended and restated as set forth herein, apply to amounts deferred under this
Plan after April 17, 2017.



Notwithstanding anything to the contrary contained herein, amounts deferred
under this Plan on or before April 17, 2017 shall be governed by the terms of
this Plan effective at the time of deferral, provided that, all amounts that
were deferred and vested under this Plan prior to January 1, 2005 and any
additional amounts that are not subject to Section 409A of the Code shall
continue to be subject solely to the terms of the separate Plan in effect on
October 3, 2004.


2.
DEFINITIONS. The following terms when used herein with initial capital letters
shall have the following respective meanings unless the text clearly indicates
otherwise:



(a)
Board of Directors. "Board of Directors" means the Board of Directors of the
Company.

(b)
Board Retainer. "Board Retainer" means the compensation payable monthly to
Directors.

(c)
Code. "Code" means the Internal Revenue Code of 1986, as amended.

(d)
Committee. “Committee” means the Compensation and Management Development
Committee of the Board of Directors, or a sub-committee of that Committee.

(e)
Common Stock. "Common Stock" means the common stock of the Company or any
security into which such Common Stock may be changed by reason of: (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (ii) any merger, consolidation,
separation, reorganization or partial or complete liquidation, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing.

(f)
Common Stock Account. "Common Stock Account" means the bookkeeping account
established and maintained under this Plan which is credited with Common Stock
in accordance with Section 5(b).

(g)
Company. "Company" means The Sherwin-Williams Company, an Ohio corporation or
its successor(s) in interest.

(h)
Deferred Cash Account. "Deferred Cash Account" means the bookkeeping account
established and maintained under this Plan which is valued in accordance with
Section 5(a).



1

--------------------------------------------------------------------------------





(i)
Deferred Compensation. "Deferred Compensation" means the amount of the Board
Retainer and/or Meeting Fee of the Participant deferred pursuant to this Plan.

(j)
Director. "Director" means a member of the Board of Directors.

(k)
Eligible Director. "Eligible Director" means a Director who is not an employee
of the Company or a Subsidiary.

(l)
Fair Market Value. "Fair Market Value" of Common Stock means the average between
the highest and the lowest quoted selling price per share of the Company's
Common Stock on the New York Stock Exchange or any successor exchange.

(m)
Fees. "Fees" means the compensation payable to Directors for their services as a
director, including the Board Retainer and Meeting Fee.

(n)
Meeting Fee. "Meeting Fee" means the compensation payable at the time of a
meeting to a Director for each meeting of the Board of Directors or committee of
the Board of Directors that such Director attends and/or chairs.

(o)
Participant. "Participant" means an Eligible Director who has elected to
participate in this Plan.

(p)
Payment Date. "Payment Date" means, with respect to the payment of any Deferred
Compensation, the first Friday after the first business day of each calendar
quarter.

(q)
Plan. "Plan" means this plan set forth in this instrument, and known as "The
Sherwin-Williams Company 2005 Director Deferred Fee Plan", amended and restated
effective as of April 18, 2017.

(r)
Plan Year. "Plan Year" means a calendar year.

(s)
Shadow Stock. "Shadow Stock" means a unit of interest equivalent to a share of
Common Stock that is paid in cash.

(t)
Shadow Stock Account. "Shadow Stock Account" means the bookkeeping account
established and maintained under this Plan credited with Shadow Stock in
accordance with Section 5(c).

(u)
Subsidiary. “Subsidiary” means a corporation, company or other entity (i) at
least 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

(v)
Trust. "Trust" means one or more trust funds established for the purpose of (i)
providing a source from which to pay benefits under this Plan and (ii)
purchasing and holding assets, including shares of Common Stock. Any such trust
funds shall be subject to the claims of the Company's creditors in the event of
the Company's insolvency, though such trust funds may not necessarily hold
sufficient assets to satisfy all of the benefits to be provided under this Plan.

(w)
Unforeseeable Emergency. "Unforeseeable Emergency" means a severe financial
hardship arising from (i) the illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Section
152(a) of the Code),

    


2

--------------------------------------------------------------------------------





(ii) loss of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of whether a
Participant has incurred an Unforeseeable Emergency shall be made by the
Committee, in its sole discretion, in accordance with Section 409A of the Code
and Treasury Regulations thereunder.


3.
ELIGIBILITY. An Eligible Director shall become a Participant upon completion of
an Election (as defined in Section 4) or as otherwise provided in Section 4.



4.
ELECTION PROCEDURE. An Eligible Director wishing to participate in this Plan
must file a written notice on the Notice of Election form electing to defer
payment for a Plan Year of all or a portion of his or her Fees as a Director
("Election"). Any such Election must be filed prior to the first day of the Plan
Year in which the Director’s annual service period begins and shall be effective
only with respect to Fees earned after the end of the Plan Year in which the
Election is filed. If, however, the Election is with respect to the first year a
Director is eligible to participate in this Plan, the Committee may permit a
Director to make the Election within 30 days after the date on which the
Director is first eligible; provided, however, any such Election will only apply
with respect to Fees earned after the effective date of the Election. Any such
Election will continue in effect until the Director modifies or terminates such
Election effective as of the beginning of a subsequent Plan Year. An effective
Election may be terminated or modified for any subsequent Plan Year by filing
either a new Notice of Election form to effect modifications, or a Notice of
Termination form to effect terminations, on or before the December 31st
immediately preceding the Plan Year for which such modification or termination
is to become effective. An Election shall not be effective until receipt of the
fully and properly completed Notice of Election form by the Secretary of the
Company. A fully and properly completed Notice of Election form must indicate:
(i) the percentage of Fees to be deferred; (ii) manner of payment upon
distribution; (iii) payment commencement date; and (iv) deemed investment
election. Once effective for a Plan Year, an Election is irrevocable and may not
be changed for that Plan Year. No subsequent election may change the manner of
payment, the payment commencement date or the deemed investment of the Fees
previously deferred. An Election shall apply to Fees payable with respect to
each subsequent Plan Year, unless terminated or modified as described herein. A
person for whom an effective Election is terminated may thereafter file a new
Notice of Election form, in the manner described above, for future Plan Years
for which he or she is eligible to participate in this Plan.



5.
INVESTMENT ACCOUNTS. The amount of a Participant's Deferred Compensation
pursuant to an Election shall be deemed credited to the investment options
specified in this Section 5 in the manner elected by the Participant. A
Participant's election as to the investment options in which his or her Deferred
Compensation for a Plan Year shall be deemed to be invested shall be irrevocable
by the Participant with respect to Deferred Compensation and deemed earnings
thereon, and Deferred Compensation and deemed earnings thereon cannot be
transferred between investment accounts. A Participant may elect to credit no
less than twenty-five percent (25%) of his or her Deferred



3

--------------------------------------------------------------------------------





Compensation for a Plan Year (the "Minimum Election") to any particular
investment option. Any amounts in excess of the Minimum Election shall be made
in five percent (5%) increments. If a Participant fails to direct the investment
of any Deferred Compensation, all such Deferred Compensation will be credited to
the Participant's Deferred Cash Account. A Participant may elect to have his or
her Deferred Compensation deemed to be invested in one or more of the following
investment accounts:


(a)
DEFERRED CASH ACCOUNT. Each Participant's Deferred Cash Account shall accrue
interest computed using the Fidelity Government Money Market Fund. The interest
shall be computed on the actual balance in each Participant's Deferred Cash
Account during the previous calendar quarter.

(b)
COMMON STOCK ACCOUNT. The Participant's Common Stock Account shall be credited
with that quantity of Common Stock equal to the number of full and fractional
shares (to the nearest thousandths) which could have been purchased by the Trust
with the portion of Deferred Compensation a Participant has elected to allocate
to the Common Stock Account based on the Fair Market Value of such Common Stock
on each Payment Date. There will be credited to each Participant's Common Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant's
Common Stock Account which the Participant would have received had he or she
been a record owner of shares of Common Stock equal to the amount of Common
Stock in his or her Common Stock Account at the time of payment of such cash
dividends or other distributions. The Participant's Common Stock Account shall
be credited with a quantity of shares of Common Stock and fractions thereof (to
the nearest thousandths) that could have been purchased with the dividends or
other distributions based on the Fair Market Value of Common Stock on the date
of payment of such dividends or other distributions.

(c)
SHADOW STOCK ACCOUNT. The Participant's Shadow Stock Account shall be credited
with a quantity of Shadow Stock units and fractions thereof (to the nearest
thousandths) equal to the value of Common Stock that could have been purchased
with the portion of the Deferred Compensation credited to the Shadow Stock
Account on each Payment Date based on the Fair Market Value of Common Stock on
such Payment Date. There will be credited to each Participant's Shadow Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant's
Shadow Stock Account which the Participant would have received had he or she
been a record owner of a number of shares of Common Stock equal to the amount of
Shadow Stock in his or her Shadow Stock Account at the time of payment of such
cash dividends or other distributions. The Participant's Shadow Stock Account
shall be credited with a quantity of Shadow Stock units and fractions thereof
(to the nearest thousandths) that could have been purchased with the dividends
or other distributions based on the Fair Market Value of Common Stock on the
date of payment of such dividends or other distributions.





4

--------------------------------------------------------------------------------





6.
DEPOSITS TO THE TRUST. The Company shall deposit into the Trust the following
cash amounts : (i) all accrued interest on Participants' Deferred Cash Accounts
and (ii) an amount equal to cash dividends and other distributions paid on
shares of Common Stock represented by units of Shadow Stock and shares of Common
Stock credited to Participants' Shadow Stock Accounts and Common Stock Accounts,
respectively.. Notwithstanding the foregoing, the Trust shall not be funded if
the funding thereof would result in taxable income to a Participant (i) due to
the assets of the Trust being located or transferred outside of the United
States; (ii) due to the assets of the Trust being restricted to the provision of
benefits under this Plan in connection with a change in the Company's financial
health; (iii) due to the assets being set aside, reserved or transferred to the
Trust during any restricted period (as defined in Section 409A(b)(3)(B) of the
Code); or (iv) as otherwise provided pursuant to Section 409A(b) of the Code.



7.
PAYMENT OF DEFERRED COMPENSATION.



(a)
Amount of Payment. The benefit that a Participant will receive from the Company
in accordance with this Plan shall be: (i) the number of full shares of Common
Stock credited to the Participant's Common Stock Account; and (ii) cash equal to
the sum of (I) the cash amount credited to the Participant's Deferred Cash
Account; (II) the Fair Market Value, in cash, of the fractional shares (to the
nearest thousandths) of Common Stock on the date such fractional shares were
credited to the Participant's Common Stock Account; and (III) the cash value of
the Shadow Stock units and fractions thereof (to the nearest thousandths)
credited to the Participant's Shadow Stock Account. The value of a Participant's
Deferred Cash Account, fractional shares of Common Stock and Shadow Stock
Account shall be determined by the Company on the last business day of the
calendar quarter immediately preceding the calendar quarter in which a
Participant is entitled to a distribution hereunder in accordance with Section
7(c) below. Notwithstanding the preceding sentence to the contrary, in the event
of a Change of Control or termination and liquidation of this Plan as provided
in Sections 9 and 13, respectively, the value of a Participant's Deferred Cash
Account, Shadow Stock Account and Common Stock Account shall be determined by
the Company immediately following such an event.    

(b)
Manner of Payment. A Participant's Deferred Compensation, as adjusted for deemed
earnings or losses thereon, will be paid by the Company to him or her or, in the
event of his or her death, to the Participant's beneficiary in a lump sum,
unless the Participant makes a timely election in accordance with Section 4, to
have the benefits paid in substantially equal annual cash installments over a
period not exceeding ten (10) years. To the extent that benefits are payable in
the form of annual installments pursuant to this Section 7(b), annual payments
will be made commencing on the payment commencement date determined pursuant to
Section 7(c) and shall continue on each anniversary thereof until the number of
annual installments specified in the Participant's timely election has been
paid. The amount of each such installment payment shall be determined by
dividing the sum of the balances of the Participant's Deferred Cash Account and
Shadow



5

--------------------------------------------------------------------------------





Stock Account, determined on the last business day of the calendar quarter
preceding the first installment payment date, by the number of installment
payments, without regard to anticipated earnings. Notwithstanding the foregoing,
a Participant's Deferred Compensation invested in the Common Stock Account shall
only be distributed to the Participant, in kind, in a lump sum. Amounts credited
to a Participant's Deferred Cash Account held pending distribution pursuant to
this Section 7(b) shall continue to be credited with interest in accordance with
the provisions of Section 5(a) above.
(c)
Payment Commencement Date. Payments of Deferred Compensation and earnings
thereon shall commence within two (2) business days following the first business
day of the first calendar quarter beginning after the earlier of the date the
Participant elected to receive payment in accordance with Section 4 or the date
the Participant ceases to be a Director. Notwithstanding a Participant's manner
of payment election hereunder, if a Participant ceases to be a Director as a
result of the Participant's death, the Company shall pay to the Participant's
beneficiary or beneficiaries a lump sum on the first business day of the first
calendar quarter beginning after the Participant's death.

(d)
Unforeseeable Emergency. In the event a Participant has elected to receive
distribution from this Plan in the form of installment payments, the Committee
may, nonetheless, upon request of the Participant, in its sole discretion,
accelerate payment of all or any portion of the Participant's remaining account
under this Plan, if the Committee determines that the Participant has
experienced an Unforeseeable Emergency. The amount of any such accelerated
payment shall be limited to the amount necessary to alleviate the Unforeseeable
Emergency.



8.
BENEFICIARIES. A Participant may, by executing and delivering to the Secretary
of the Company prior to the Participant's death a Beneficiary Election form,
designate a beneficiary or beneficiaries to whom distribution of his or her
interest under this Plan shall be made in the event of his or her death prior to
the full receipt of his or her interest under this Plan, and he or she may
designate the portions to be distributed to each such designated beneficiary if
there is more than one. Any such designation may be revoked or changed by the
Participant at any time and from time to time by filing, prior to the
Participant's death, with the Secretary of the Company an executed Beneficiary
Election form. If there is no such designated beneficiary living upon the death
of the Participant, or if all such designated beneficiaries die prior to the
full distribution of the Participant's interest, then any remaining unpaid
amounts shall be paid to the estate of the Participant or Participant's
beneficiaries.



9.
CHANGE OF CONTROL. In the event of a Change of Control, the amounts to which
Participants are entitled under this Plan shall be immediately distributed in a
lump sum cash payment to Participants within ninety (90) days following the date
of such Change of Control. For purposes of this Plan, a Change of Control shall
be deemed to occur on the date of any of the following events:



(a)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange

    


6

--------------------------------------------------------------------------------





Act”)) (a “Person”) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding Voting Stock (as defined below) of the
Company; provided, however, that:
(i)
the following acquisitions will not constitute a Change of Control: (1) any
acquisition of Voting Stock directly from the Company that is approved by a
majority of the Incumbent Directors (as defined below), (2) any acquisition of
Voting Stock by the Company or any Subsidiary, (3) any acquisition of Voting
Stock by the trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (4) any acquisition of Voting Stock by any Person pursuant to a
Business Transaction that complies with clauses (i), (ii) and (iii) of
Section 9(c) below;

(ii)
if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock as a result of a transaction
described in clause (1) of Section 9(a)(i) above and such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be treated as a
Change of Control;

(iii)
a Change of Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

(iv)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 30% or more of the Voting Stock
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Incumbent Directors a sufficient number of
shares so that such Person beneficially owns less than 30% of the Voting Stock,
then no Change of Control shall have occurred as a result of such Person’s
acquisition; or

(b)
a majority of the Board of Directors ceases to be comprised of Incumbent
Directors; or



7

--------------------------------------------------------------------------------





(c)
the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other similar
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (ii) no Person (other than
the Company, such entity resulting from such Business Transaction, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Transaction, and (iii) at least a majority of the members of
the board of directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board of Directors providing for such Business
Transaction; or

(d)
the consummation of the liquidation or dissolution of the Company, except
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 9(c); or

(e)
For purposes of this Section 9, the terms (i) “Incumbent Directors” shall mean,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors and any new Director (other than
a Director initially elected or nominated as a Director as a result of an actual
or threatened election contest with respect to Directors or any other actual or
threatened solicitation of proxies by or on behalf of such Director, including
any Director nominated or elected to the Board of Directors pursuant to any
proxy access procedures included in the Company’s organizational documents)
whose election by the Board of Directors or nomination for election by the
Company's shareholders was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved and (B) “Voting Stock” shall mean the voting securities of the Company
which have the right to vote on the election of members of the Board of
Directors.



10.
NON-ASSIGNABILITY. Neither a Participant nor any beneficiary designated by him
shall have any right to, directly or indirectly, alienate, assign or encumber
any amount that is or may be payable hereunder.



11.
ADMINISTRATION OF PLAN. Full discretionary power and authority to construe,
interpret and administer this Plan shall be vested in the Committee. The
Committee shall



8

--------------------------------------------------------------------------------





have the power and authority to allocate among themselves and to delegate any
responsibility or power reserved to it hereunder to any person or persons or any
committee of the Board of Directors, as it may, in its sole discretion, deem
appropriate. Pursuant to this Section 11, the Senior Vice President - Human
Resources of the Company shall be delegated authority by the Committee to
conduct administrative functions with respect to this Plan and make changes to
this Plan as he deems appropriate, provided that such changes do not impact the
investment options and any amounts payable or benefits granted under this Plan
without first obtaining the approval of the Committee. Decisions of the
Committee or its designee shall be final, conclusive and binding upon all
persons affected thereby.


12.
GOVERNING LAW. To the extent not preempted by federal law, the provisions of
this Plan shall be interpreted and construed in accordance with the laws of the
State of Ohio (without giving effect to the conflict of law provisions thereof).



13.
AMENDMENT/TERMINATION.



(a)
Amendment and Termination in General. The Committee may amend, suspend or
terminate this Plan at any time; provided that no such amendment, suspension or
termination shall adversely affect the amounts in any then-existing account.
Further, no amendment, suspension or termination of this Plan may result in the
acceleration of payment of any benefits to any Participant, beneficiary or other
person, except as may be permitted under Section 409A of the Code.

(b)
Payment of Benefits Following Termination. In the event that this Plan is
terminated, a Participant's benefits shall be distributed to the Participant or
beneficiary on the dates on which the Participant or beneficiary would otherwise
receive benefits hereunder without regard to the termination of this Plan.
Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Committee may terminate this Plan and accelerate
the payment of Participants' benefits subject to the following conditions:



(i)
Company's Discretion. The termination does not occur "proximate to a downturn in
the financial health" of the Company (within the meaning of Treasury Regulation
§1.409A-3(j)(4)(ix)), and all other arrangements required to be aggregated with
this Plan under Section 409A of the Code are also terminated and liquidated. In
such event, the entire benefits of all Participants shall be paid at the time
and pursuant to the schedule specified by the Company, so long as all payments
are required to be made no earlier than twelve (12) months, and no later than
twenty-four (24) months, after the date the Committee irrevocably approves the
termination of this Plan. Notwithstanding the foregoing, any payment that would
otherwise be paid pursuant to the terms of this Plan prior to the twelve (12)
month anniversary of the date that the Board of Directors irrevocably approves
the termination of this Plan shall continue to be paid in accordance with the
terms of this Plan. If this Plan is terminated pursuant to this Section
13(b)(i), the Company shall be prohibited from adopting a



9

--------------------------------------------------------------------------------





new plan or arrangement that would be aggregated with this Plan under Section
409A of the Code within three (3) years following the date that the Committee
irrevocably approves the termination and liquidation of this Plan.
(ii)
Change of Control. The termination occurs pursuant to an irrevocable action of
the Committee that is taken within the thirty (30) days preceding or the twelve
(12) months following a Change of Control (as defined in Section 9), and all
other plans sponsored by the Company (determined immediately after the Change of
Control) that are required to be aggregated with this Plan under Section 409A of
the Code are also terminated with respect to each participant therein who
experienced the Change of Control (each a "Change of Control Participant"). In
such event, the entire benefits of each Participant under this Plan and each
Change of Control Participant under all aggregated plans shall be paid at the
time and pursuant to the schedule specified by the Company, so long as all
payments are required to be made no later than twelve (12) months after the date
that the Committee irrevocably approves the termination.

(iii)
Dissolution; Bankruptcy Court Order. The termination occurs within twelve (12)
months after a corporate dissolution taxed under Section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A). In
such event, the entire benefits of each Participant shall be paid at the time
and pursuant to the schedule specified by the Company, so long as all payments
are required to be made by the latest of: (A) the end of the calendar year in
which this Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

(iv)
Other Events. The termination occurs upon such other events and conditions as
the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

The provisions of subsections (i), (ii), (iii) and (iv) of this Section 13(b)
are intended to comply with the exception to accelerated payments under Treasury
Regulation §1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term "Company" as used in subsections (i) and (ii) of this
Section 13(b) shall include the Company and any entity which would be considered
to be a single employer with the Company under Sections 414(b) or 414(c) of the
Code.


14.
SECTION 409A OF THE CODE.



(a)
It is intended that this Plan comply with the provisions of Section 409A of the
Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such



10

--------------------------------------------------------------------------------





amounts would otherwise actually be paid or made available to Participants or
beneficiaries. This Plan shall be construed, administered and governed in a
manner that effects such intent. In furtherance of that intent, to the extent
necessary to comply with Section 409A of the Code: (i) a Participant will be
deemed to cease to be a Director on the date of the Participant's "separation
from service" (within the meaning of Section 409A of the Code); and (ii)
notwithstanding any other provision of this Plan to the contrary other than
Sections 14(b)(i) and 14(b)(ii), in the event that a Participant is a "specified
employee" (within the meaning of Section 409A of the Code), any payment that
would otherwise be made or commence as a result of such separation from service
shall be paid or commence on the first business day which is no less than six
(6) months after the Participant's separation from service.
(b)
Discretionary Acceleration of Payments. To the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, accelerate the time or
schedule of a payment under this Plan as provided in this Section. The
provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation §1.409A-3(j) and shall be
interpreted and administered accordingly.



(i)
Domestic Relations Orders. The Committee may, in its sole discretion, accelerate
the time or schedule of a payment under this Plan to an individual other than
the Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).



(ii)
Conflicts of Interest. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under this Plan to the
extent necessary for any federal officer or employee in the executive branch to
comply with an ethics agreement with the federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under this Plan to the extent reasonably necessary to
avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).



(iii)
Limited Cash-Outs. The Committee may, in its sole discretion, require a
mandatory lump sum payment of amounts deferred under this Plan that do not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code,
provided that the payment results in the termination and liquidation of the
entirety of the Participant's interest under this Plan, including all
agreements, methods, programs or other arrangements that are aggregated with
this Plan pursuant to Treasury Regulation § 1.409A-1(c).





11

--------------------------------------------------------------------------------





(iv)
Payment Upon Income Inclusion Under Section 409A. The Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under this Plan at any time this Plan fails to meet the requirements of Section
409A of the Code. The payment may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of Section
409A of the Code.



(v)
Cancellation of Deferral Election Due to Unforeseeable Emergency. The Committee
may, in its sole discretion, cancel a Participant's deferral election due an
Unforeseeable Emergency.



(vi)
Certain Payments to Avoid a Nonallocation Year under Section 409(p). The
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under this Plan to prevent the occurrence of a
nonallocation year (within the meaning of Section 409(p)(3) of the Code) in the
plan year of an employee stock ownership plan next following the plan year in
which such payment is made, provided that the amount paid may not exceed 125
percent of the minimum amount of payment necessary to avoid the occurrence of a
nonallocation year.



(vii)
Payment of State, Local, or Foreign Taxes. The Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under this Plan to reflect payment of state, local, or foreign tax obligations
arising from participation in this Plan that apply to an amount deferred under
this Plan before the amount is paid or made available to the Participant (the
state, local, or foreign tax amount). Such payment may not exceed the amount of
such taxes due as a result of participation in this Plan. The payment may be
made in the form of withholding pursuant to provisions of applicable state,
local, or foreign law or by payment directly to the Participant.



(viii)
Cancellation of Deferral Election Due to Disability. The Committee may, in its
sole discretion, cancel a Participant's deferral election in the event that a
Participant incurs a disability, provided that such cancellation occurs by the
later of the end of the calendar year in which the Participant incurs a
disability or the 15th day of the third month following the dated the
Participant incurs a disability. For purposes of this Section 14(b)(viii), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant's inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months.



(ix)
Certain Offsets. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under this Plan as



12

--------------------------------------------------------------------------------





satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Sections
414(b) or 414(c) of the Code), where such debt is incurred in the ordinary
course of the service relationship between the Company (or any entity which
would be considered to be a single employer with the Company under Sections
414(b) or 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Sections 414(b) or
414(c) of the Code) does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.


(x)
Bona Fide Disputes as to a Right to a Payment. The Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under this Plan where such payment occurs as part of a settlement between the
Participant and the Company (or any entity which would be considered to be a
single employer with the Company under Sections 414(b) or 414(c) of the Code) of
an arm’s length, bona fide dispute as to the Participant's right to the deferred
amount.



(xi)
Plan Terminations and Liquidations. The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under this
Plan as provided in Section 13(b) hereof.



(xii)
Other Events and Conditions. A payment may be accelerated upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance.



Except as otherwise specifically provided in this Plan, including but not
limited to Section 7(d), Section 13(b) and this Section 14(b) hereof, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under this Plan within the meaning of Code Section 409A.


(c)
Delay of Payments. To the extent permitted under Section 409A of the Code, the
Committee may, in its sole discretion, delay payment under any of the following
circumstances, provided that the Committee treats all payments to similarly
situated Participants on a reasonably consistent basis:



(i)
Federal Securities Laws or Other Applicable Law. A payment may be delayed where
the Committee reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided that the delayed
payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application



13

--------------------------------------------------------------------------------





of any penalty provision or other provision of the Code is not treated as a
violation of applicable law.


(ii)
Other Events and Conditions. A payment may be delayed upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance.



14